NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



In the Interest of A.S.J., Z.C.J., and G.M.J., )
children.                                      )
___________________________________)
                                               )
A.R. and D.S.,                                 )
                                               )
               Petitioners,                    )
                                               )
v.                                             )        Case No. 2D19-978
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD                       )
LITEM PROGRAM,                                 )
                                               )
               Respondents.                    )
___________________________________)

Opinion filed June 26, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Larry Helms, Judge.

Krista M. Bartholomew of The KMB Law
Firm, P.A., Orlando, for Petitioners.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Respondent
Department of Children and Families.

Joanna Summers Brunell and Thomasina
F. Moore of Statewide Guardian Ad Litem
Office, Tallahassee, for Respondent
Guardian Ad Litem Program.
PER CURIAM.

           Denied.

VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.




                                   -2-